                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTICT OF MICHIGAN
                           SOUTHERN DIVISION

NATIONAL LABOR RELATIONS
BOARD,

     Plaintiff,                             Case No. 18-13597
                                            Honorable Victoria A. Roberts
v.

ENJOI TRANSPORTATION, LLC,
PAULETTE HAMILTON, and
GREGORY LYNN,

     Defendants.
_____________________________/

                             DEFAULT JUDGMENT

     Consistent with the Court’s Order Granting Plaintiff’s Motion for Entry

of Default Judgment, default judgment enters in favor of Plaintiff and

against Defendants, as follows:

     1. The following 11 transfers, totaling $46,224, from Defendant Enjoi

        Transportation, LLC to Defendants Paulette Hamilton and/or

        Gregory Lynn are, pursuant to 28 U.S.C. §§ 3304(a) and (b),

        adjudged to be fraudulent:

                  a. On July 27, 2018, the transfer of $5,000 in cash from

                    Enjoi’s accounts, $2,500 to Hamilton and $2,500 to Lynn;

                  b. On July 31, 2018, the transfer of $900 in cash from

                    Enjoi’s general account to an unknown recipient;
        c. On August 2, 2018, the transfer of $5,000 in cash from

           Enjoi’s general account to an unknown recipient;

        d. On September 14, 2018, a check from Enjoi to Hamilton

           for $5,000 from Enjoi’s payroll account;

        e. On September 17, 2018, the transfer of $846 in cash from

           Enjoi’s payroll account to an unknown recipient;

        f. On September 28, 2018, a check from Enjoi to Lynn for

           $2,000 from Enjoi’s payroll account;

        g. On September 28, 2018, a check from Enjoi to Lynn for

           $4,000 from Enjoi’s general account;

        h. On September 28, 2018, a check from Enjoi to Hamilton

           for $4,000 from Enjoi’s general account;

        i. On October 12, 2018, a check from Enjoi to Lynn for

           $2,500 from Enjoi’s payroll account;

        j. On October 19, 2018, a check from Enjoi to Lynn for

           $7,000 from Enjoi’s payroll account; and

        k. On October 31, 2018, a check from Enjoi to Hamilton for

           $9,978 from Enjoi’s payroll account.

2. These transfers totaling $46,224 are void as fraudulent.




                               2
3. Hamilton must pay $21,478 into an escrow account – as described

  in paragraph 6, below – to be maintained with the Department of

  Treasury in the name of Enjoi Transportation, LLC.

4. Lynn must pay $18,000 into the same escrow account.

5. The Individual Defendants must, jointly and severally, pay $6,746

  into the same escrow account.

6. The Individual Defendants must make payments by check,

  payable to the National Labor Relations Board, and sent to the

  NLRB’s Finance Branch at 1015 Half St. SE, Washington, DC

  20003. They must put the following information in the “Memo” line

  of their checks: “Account TAS 420X6152 – Escrow Account,

  Temporary Restraining Order Cases, Re: Case No. 07-CA-109025

  et al.”

7. Funds must be released from the Enjoi escrow account as follows:

     a. At any time after entry of this Judgment, any funds that may

        be found in the escrow account must be released up to the

        full amount owed upon the judgment of the United States

        Bankruptcy Court for the Eastern District of Michigan entered

        in Case No. 13-49751-mbm, including post-judgment interest

        as applicable;
                               3
            b. Upon the accrual of further sums due under the same

              judgment, funds sufficient to satisfy those additional amounts

              owed to the NLRB must be released to the NLRB from the

              escrow account in satisfaction;

            c. Upon motion to the Court following the entry of final judgment

              on the NLRB’s petition for civil contempt in Sixth Circuit Case

              No. 12-1068, funds sufficient to pay the amounts due from

              Enjoi to the NLRB under that judgment, if any, must be paid

              to the NLRB from the escrow account in satisfaction; and

            d. Any residual funds remaining in the account after full

              payment of money owed under subparagraphs a-c, above,

              must, upon motion to the Court, be released and returned to

              Enjoi’s general accounts.


     Dated at Detroit, Michigan on November 20, 2019.

                                          David J. Weaver
                                          Clerk of the Court

                                          By: s/ Linda Vertriest
                                              Deputy Clerk
Approved:

s/ Victoria A. Roberts
Victoria A. Roberts
United States District Judge

                                      4
